UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                          Airman First Class ELIS M. LASALLE
                                 United States Air Force

                                             ACM 38323

                                         10 February 2014

         Sentence adjudged 3 November 2012 by GCM convened at Joint Base
         McGuire-Dix-Lakehurst, New Jersey. Military Judge: Michael A. Lewis
         (sitting alone).

         Approved Sentence: Dishonorable discharge, confinement for 28 months,
         reduction to E-1, and a reprimand.

         Appellate Counsel for the Appellant: Captain Jeffrey A. Davis.

         Appellate Counsel for the United States: Colonel Don M. Christensen;
         Major Charles G. Warren; and Gerald R. Bruce, Esquire.

                                                 Before

                             HELGET, WEBER, and PELOQUIN
                                 Appellate Military Judges

                                   OPINION OF THE COURT

                   This opinion is subject to editorial correction before final release.



HELGET, Senior Judge:

       A general court-martial composed of a military judge sitting alone convicted the
appellant, consistent with his pleas, of one specification of communicating indecent
language to a child under the age of 16 years, and one specification of attempting to
persuade a minor to engage in sexual activity under 18 U.S.C. § 2422(b), each in
violation of Article 134, UCMJ, 10 U.S.C. § 934. Contrary to his pleas, the appellant
was convicted of an additional specification of attempting to persuade a minor to engage
in sexual activity under 18 U.S.C. § 2422(b), in violation of Article 134, UCMJ. 1 The
appellant was sentenced to a dishonorable discharge, confinement for 28 months,
reduction to E-1, and a reprimand. The convening authority approved the adjudged
sentence.

        Before this Court, the appellant argues: (1) Specifications 3 and 4 of the Charge,
which alleged that the appellant attempted to persuade a minor to engage in sexual
activity, were defective because they failed to state all the necessary elements of the
charged offenses, thereby failing to put him on notice of the crimes the Government was
alleging; and (2) Specification 4 of the Charge amounts to prosecutorial overreach,
extending beyond the ordinary and fair bounds of due process and notice. Finding no
error that materially prejudices a substantial right of the appellant, we affirm.

                                                 Background

       In March 2011, the appellant joined the Air Force, completed basic training, and at
some point was tasked with assisting a local recruiter in the Pennsylvania area. In early
October 2011, as part of his duties, the appellant attended a “college fair” at a local high
school where he met two females and exchanged Facebook information. One of the
females, KS, was 13 years old at the time of the charged offenses, and the other female,
CR, had just turned 16. Both girls were in the 9th grade. Shortly after meeting KS and
CR, the appellant started sending both girls text messages of a sexual nature, to include
asking them whether they wanted to engage in sexual intercourse.

        Between 3-11 October 2011, while the appellant stayed at his brother’s house in
Pennsylvania, the appellant also sent text messages that contained indecent language of a
sexual nature to his niece, who was 15 years old at the time.

                                       Failure to State an Offense

       Pursuant to Clause 3 of Article 134, UCMJ, the appellant was charged with two
specifications of violating 18 U.S.C. § 2422(b). The text of that statute reads, as follows:

        Whoever, using the mail or any facility or means of interstate or foreign
        commerce, or within the . . . United States knowingly persuades, induces,
        entices, or coerces any individual who has not attained the age of 18 years,
        to engage in prostitution or any sexual activity for which any person can be
        charged with a criminal offense, or attempts to do so, shall be fined under
        this title and imprisoned not less than 10 years or for life.

1
  The appellant was acquitted of one charge and specification of wrongfully possessing child pornography, in
violation of Article 134, UCMJ, 10 U.S.C. § 934. Additionally, additional specifications of communicating indecent
language to a minor under the age of 16 years and attempting to persuade a minor to engage in sexual activity were
withdrawn after arraignment.


                                                        2                                            ACM 38323
        Specifications 3 and 4 alleged the following:

        In that [the appellant] . . . did at or near the Commonwealth of
        Pennsylvania, between on or about 3 October 2011 and on or about 6
        October 2011, using a means of interstate commerce, knowingly attempt to
        persuade [], a child who had not attained the age of 18 years, to engage in
        sexual activity of a criminal nature, in violation of 18 U.S. Code Section
        2422(b).2

        At trial, prior to entering pleas, the appellant submitted a motion to dismiss
Specifications 3 and 4 for failure to state an offense, arguing in part that the specifications
failed to allege and notify the appellant of all of the applicable elements of the offenses.
Specifically, the defense asserted that the Government failed to provide the appellant
with notice of which statutes, federal or state, constituted the criminal offenses he had
violated. After hearing argument from the parties, the military judge found that the
specifications properly alleged offenses under 18 U.S.C. § 2422(b). Specifically, the
military judge determined that, in light of the worldwide jurisdiction of the UCMJ, the
language in the specifications, the words “of a criminal nature,” and the reference to
18 U.S.C. § 2422 put the accused on notice of two offenses under Article 120, UCMJ,
10 U.S.C. § 920: aggravated sexual assault of a child and abusive sexual contact of a
child. Additionally, the military judge determined that four Pennsylvania statutes were
necessarily implied in the language “at or near the Commonwealth of Pennsylvania,” “of
a criminal nature,” and the specific reference to § 2422(b). The military judge also took
judicial notice of the respective Article 120, UCMJ, offenses and the Pennsylvania
criminal statutes.3

       In his ruling, the military judge relied upon the Navy-Marine Corps Court of
Criminal Appeals decision in United States v. Hickerson, 71 M.J. 659 (N-M. Ct. Crim.
App. 2012), set aside on other grounds, 73 M.J. 53 (C.A.A.F. 2013), which held that the
pleading of an underlying state or federal statute rendering the sexual activity illegal is
not required for an 18 U.S.C. § 2422(b) Clause 3 offense. Id. at 664-665.

       At the conclusion of the motions, the appellant entered pleas. He pled guilty to
Specification 3 of the Charge, which alleged that the appellant attempted to knowingly
persuade KS to engage in sexual activity of a criminal nature. The appellant pled not
guilty to Specification 4 which alleged that he attempted to persuade CR to engage in
sexual activity of a criminal nature.



2
  The only difference between Specifications 3 and 4 is the name of the alleged victim.
3
  On 26 October 2012, five days before trial, the Government requested the military judge to take judicial notice of
the Article 120, UCMJ, offenses and the Pennsylvania criminal statutes.


                                                         3                                             ACM 38323
      The military judge provided the following elements for Specification 3 in the
providency inquiry:

        1. That at or near the Commonwealth of Pennsylvania, between on or about
        3 October 2011 and on or about 6 October 2011, [the appellant] knowingly
        attempted to persuade [KS] to engage in sexual activity;

        2. That [the appellant] used a means of interstate commerce to do so;

        3. That when [the appellant] did these acts, [KS] was less than 18 years old;

        4. That [the appellant] intended to persuade [KS] to engage in sexual
        activity that would constitute a criminal offense for which [the appellant] or
        [KS] could be charged[,] specifically one or more of the following offenses:

                (a) Aggravated sexual assault of a child under Article 120, UCMJ;

                (b) Abusive sexual contact of a child under Article 120, UCMJ; or

                (c) Corruption of Minors under 18 Pennsylvania Consolidated
                Statutes, Section 6301; and

        5. [The appellant’s] acts amounted to more than mere preparation; that is,
        they were a substantial step in a direct movement to persuading [KS] to
        engage in sexual activity.4

       The military judge proceeded to list the elements and definitions of the Article
120, UCMJ, offenses and the Pennsylvania statutes. The appellant acknowledged that he
understood the elements and definitions and admitted his guilt. The military judge
ultimately accepted the appellant’s guilty plea to the charged offense.

       At the conclusion of the guilty plea inquiry, the Government continued its case-in-
chief on the remaining charges, to include Specification 4 of the Charge concerning CR.
Finding the appellant guilty of Specification 4, the military judge entered the following
additional special finding:

        [CR] was 16 years old during the charged time frame; therefore, as to the
        elements of the offense for Specification 4 of the Charge, the only sexual
        activity that is a criminal offense for which the accused can be charged was


4
  This fifth element was added pursuant to our Superior Court’s decision in United States v. Winckelmann,
70 M.J. 403 (C.A.A.F. 2011).


                                                   4                                         ACM 38323
        18 Pennsylvania Consolidated Statutes Annotated, Section 6301(a)(i),
        General Corruption of Minors, a first degree Misdemeanor.5

      On appeal, the appellant renews his contention that Specifications 3 and 4 of the
Charge should be dismissed because they are facially defective in that they do not put
him on notice of the offenses the Government was charging. Specifically, he asserts that
the specifications fail to allege the underlying federal or state statute supporting the
18 U.S.C. § 2422(b) specifications, where that statute is the gravamen of the charge.

       Whether a charge and specification state an offense and the remedy for their
failure to do so are questions of law that we review de novo. United States v. Ballan,
71 M.J. 28, 33 (C.A.A.F. 2012). “A specification states an offense if it alleges, either
expressly or by [necessary] implication, every element of the offense, so as to give the
accused notice and protection against double jeopardy.” United States v. Crafter,
64 M.J. 209, 211 (C.A.A.F. 2006) (citing United States v. Dear, 40 M.J. 196, 197
(C.M.A. 1994)); Rule for Courts-Martial 307(c)(3). The right at stake is the appellant’s
constitutional right to notice under the Fifth and Sixth Amendments.6 United States v.
Girouard, 70 M.J. 5, 10 (C.A.A.F. 2011). Clause 3 cases under Article 134, UCMJ,
“involve noncapital crimes or offenses which violate Federal law.” United States v.
Pierce, 70 M.J. 391, 394 (C.A.A.F. 2011).

        The appellant argues that the military judge should not have relied on the Navy-
Marine Corps Court of Criminal Appeals decision in Hickerson, because in that case the
appellant never raised the issue before trial, did not object to judicial notice of the state
statute at trial, and raised the issue for the first time on appeal. Unlike Hickerson, in this
case the appellant objected and filed a motion to dismiss the specifications at trial, and
with at least one of the specifications pled not guilty.

        Several United States Circuit Courts have addressed the issue of whether an
offense charged under 18 U.S.C. § 2422(b) must also prove the underlying federal or
state statute. In United States v. Hart, 635 F.3d 850 (6th Cir. 2011), the Sixth Circuit
held:

        Because 18 U.S.C. § 2422(b) criminalizes persuasion and the attempt to
        persuade, the government is not required to prove that the defendant
        completed or attempted to complete any specific chargeable offense. The
        government need only prove, and the jury unanimously agree, that the
        defendant attempted to persuade a minor to engage in sexual activity that
        would have been chargeable as a crime if it had been completed.

5
  The age of majority/consent under the UCMJ is 16 years old; therefore, the military judge determined that only
state law could provide the criminal offense underlying the 18 U.S.C. § 2422(b) violation.
6
  U.S. CONST. amend. V and VI.


                                                       5                                            ACM 38323
Id. at 855.

       Also, in United States v. Davila-Nieves, 670 F.3d 1 (1st Cir. 2012), the First
Circuit ruled that the trial court appropriately took notice of the Puerto Rico statute that
was the basis for the criminal offense of the charged crime of using interstate means in an
attempt to induce a minor to engage in criminal sexual activity, where the prosecution
was only required to prove the elements of the charged offense, not the specific elements
of the Puerto Rico statute. Id. at 8. In United States v. Lanzon, 639 F.3d 1293 (11th Cir.
2011), the Eleventh Circuit observed that the “underlying criminal conduct that Congress
expressly proscribed in passing § 2422(b) is the persuasion, inducement, enticement, or
coercion of the minor rather than the sex act itself.” Id. at 1298 (quoting United States v.
Murrell, 368 F.3d 1283, 1286 (11th Cir. 2004)). Additionally, in United States v. Hite,
2013 WL 2901221 (D.D.C. 14 June 2013), the D.C. District Court ruled that in order to
convict the defendant of attempted coercion and enticement of a minor under 18 U.S.C. §
2422(b), the Government was not required to prove that the defendant violated or
attempted to violate the underlying District of Columbia statute; the Government only
needed to prove that if the sexual activity the defendant attempted to entice the minor to
engage in had taken place, the defendant could have been charged under the District of
Columbia’s statute. Id. at *3. Conversely, in United States v. Kaye, 243 Fed. Appx. 763
(4th Cir. 2007) (unpub. op.), the Fourth Circuit held that the Government was required to
prove the additional elements of the underlying state offense. Id. at 766.

         We concur with the view of a majority of the federal circuit courts and the Navy-
Marine Corps Court of Criminal Appeals, that the Government is not required to
specifically prove the underlying UCMJ or state offense in charging a violation of 18
U.S.C. § 2422(b) under Clause 3 of Article 134, UCMJ. If the underlying UCMJ or state
offense need not be proven, then it need not be alleged. We disagree with the appellant
that the gravamen of the offense is the violation of the underlying offense; the offense
occurs when the appellant attempts to persuade a minor to engage in sexual activity that
is prohibited under state or federal law. Though it may be preferred to specifically allege
the state or federal statute that applies, as long as the Government has alleged all of the
elements of 18 U.S.C. § 2422(b), it has properly stated an offense under Clause 3 of
Article 134, UCMJ.

       Even if the Government should have specifically alleged the underlying
Article 120, UCMJ, offenses and Pennsylvania statutes, we find the error was harmless
beyond a reasonable doubt. In Humphries, our superior court held that an appellant’s
substantial right to notice under the Fifth and Sixth Amendments is implicated where a
specification fails to allege an element of the offense charged. United States v.
Humphries, 71 M.J. 209, 215 (C.A.A.F. 2012). Once error is shown in a contested case
where the military judge has denied the appellant’s motion to dismiss, the Government
must demonstrate that the error was harmless beyond a reasonable doubt. Id. Reviewing
courts “look to the record to determine whether notice of the missing element is


                                             6                                    ACM 38323
somewhere extant in the trial record or whether the element is ‘essentially
uncontroverted.’” Id. at 215-16.

        Prior to entering pleas, the appellant was placed on notice as to which UCMJ and
Pennsylvania offenses the Government was relying upon in Specifications 3 and 4 of the
Charge. The Government requested the military judge to take judicial notice of the said
offenses which he did during the pretrial motions hearing. Further, during the providency
inquiry of Specification 3, the appellant was informed of the elements and definitions to
all of the applicable Article 120, UCMJ, offenses and Pennsylvania statutes. Although
the appellant pled not guilty to Specification 4, he was placed on notice that only one of
the four Pennsylvania statutes referenced by the military judge for Specification 3 applied
to a minor who had reached the age of 16. Ultimately, this was the statute the military
judge referenced in his special finding for Specification 4. Accordingly, even if error
occurred, the Government has shown that it was harmless beyond a reasonable doubt.

                                Prosecutorial Overreach

       The appellant contends that because having sex with a 16-year-old is not generally
a crime in the military, charging the appellant under Specification 4 of the Charge with a
state law offense that criminalizes the same conduct constitutes “prosecutorial
overreach.” We disagree.

       We may affirm only such findings of guilty, and the sentence or such part of the
sentence, as we find correct in law and determine on the basis of the entire record, should
be approved. Article 66(c), UCMJ, 10 U.S.C. § 866(c). Under Article 66(c), UCMJ, we
have the authority to remedy cases involving prosecutorial overreach through our
sentence appropriateness authority. United States v. Campbell, 71 M.J. 19, 26 (C.A.A.F.
2012). However, we have no authority to disapprove a legally and factually sufficient
conviction absent some legal standard for doing so, and we may not “override Congress’
policy decision, articulated in a statute, as to what behavior should be prohibited.”
United States v. Nerad, 69 M.J. 138, 140 (C.A.A.F. 2010) (quoting United States v.
Oakland Cannabis Buyers’ Coop., 532 U.S. 483, 497 (2001)).

       Senior Airman (SrA) Nerad was convicted of, inter alia, possession of child
pornography under Article 134, UCMJ, Clause 3, for violating 18 U.S.C. § 2256, which
defines a “minor” as “any person under the age of eighteen years.” The conduct that
gave rise to this conviction was SrA Nerad’s possession of sexually explicit digital
images and videos of his 17-year-old girlfriend. He asserted that this Court had the
authority under Article 66(c), UCMJ, to set aside his conviction on the grounds that the
UCMJ defines the age of consent to sexual relations as 16, and therefore a conviction for
possessing images and videos of someone of age to consent to a sexual relationship
should not be approved. Id. Our Court initially agreed with SrA Nerad and set aside the
conviction; however, our superior court overruled this action. The Court held: “While


                                             7                                   ACM 38323
the [Court of Criminal Appeals] clearly has the authority to disapprove part or all of the
sentence and findings, nothing suggests that Congress intended to provide the [courts of
criminal appeals] with unfettered discretion to do so for any reason, for no reason, or on
equitable grounds, which is a function of command prerogative.” Id. at 145. The Court
noted that service courts may dismiss findings based on legal grounds, including
unreasonable multiplication of charges, but “we have never suggested that Article 66(c),
UCMJ, permits a [court of criminal appeals] to disapprove a legally and factually
sufficient finding because it believes that the conduct – while falling squarely within the
ambit of behavior prohibited by a constitutional criminal statute – should not be
criminalized.” Id. at 146.

        In the instant case, the appellant invites this Court to take the very action
prohibited by our superior Court in Nerad. Congress has seen fit to criminalize the
persuading, inducing, enticing, or coercing of any individual under the age of 18 to
engage in any criminal sexual activity. The appellant’s conviction for violating 18
U.S.C. § 2422(b) is legally and factually sufficient because he attempted to persuade a
girl under the age of 18 to engage in a sexual act that is criminal under state law. The
appellant does not challenge the legal or factual sufficiency of his conviction. Pursuant
to Article 134, UCMJ, Clause 3, the appellant was charged with a violation of a federal
statute, 18 U.S.C. § 2422(b), which defines a minor as someone under the age of 18.
Likewise, as the military judge found, the appellant’s misconduct was in violation of 18
Pennsylvania Consolidated Statutes Annotated, Section 6301(a)(i), General Corruption of
Minors.     Further, Specification 4 concerned a separate victim from the other
specifications of the Charge. Accordingly, under these circumstances, the Government’s
decision to charge Specification 4 was a lawful use of its discretion to charge all of the
offenses committed by the appellant to capture the full extent of his misconduct.

       The fact that CR was 16 years old and therefore could legally engage in sexual
acts with the appellant under the UCMJ does not change the fact that Congress elected to
criminalize the persuasion or attempted persuasion of anyone under the age of 18 to
engage in a criminal sexual act. It is not this Court’s place to second-guess the wisdom
of Congress’s action, and we have no legal grounds on which to set aside this factually
and legally sufficient conviction. In addition, recognizing that we have authority under
Article 66(c), UCMJ, to modify the sentence in cases of prosecutorial overreaching, we
nonetheless find the appellant’s sentence appropriate for the crimes of which he was
convicted.7
7
  The appellant does not allege, nor do we find, that the Government was prohibited from charging the appellant
under Article 134, UCMJ, 10 U.S.C. § 934, Clause 3 by the doctrine of preemption. The preemption doctrine
prohibits application of Article 134 to conduct covered by Articles 80 through 132, UCMJ. Manual for Courts-
Martial, Part IV, ¶ 60.c(5)(a) (2012 ed.). In addition, in limited situations the doctrine prohibits the Government
from charging actions under Article 134 that embrace similar misconduct to that prohibited under another Article.
However, “simply because the offense charged under Article 134, UCMJ, embraces all but one element of an
offense under another article does not trigger operation of the preemption doctrine.” United States v. Kick, 7 M.J.
82, 85 (C.M.A. 1979). “In addition, it must be shown that Congress intended the other punitive article to cover a


                                                        8                                             ACM 38323
                                                     Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c); United States v. Reed, 54 M.J. 37, 41
(C.A.A.F. 2000). Accordingly, the approved findings and sentence are

                                                    AFFIRMED.



                  FOR THE COURT


                  STEVEN LUCAS
                  Clerk of the Court




class of offenses in a complete way.” Id. Therefore, the doctrine does not apply to conduct not criminalized under
another Article unless “Congress . . . indicate[s] through direct legislative language or express legislative history that
particular actions or facts are limited to the express language of an enumerated article, and may not be charged
under Article 134, UCMJ.” United States v. Anderson, 68 M.J. 378, 387 (C.A.A.F. 2010). We see no evidence of
such Congressional intent in this situation.


                                                            9                                               ACM 38323